Employment Agreement


Number：02040158-192
 Name of Employee: Lei Lan
 

--------------------------------------------------------------------------------




Information Of The Employer
 
Name of Employer: Kunming Shenghuo Pharmaceutical (Group) Co. Ltd (refer to
Party A)


Address:  No. 2, Jing You Road, Kunming National Economy and
Technology Developing District, Kunming, PRC.


Nature of Employer: Limited Liability Company


Legal Representative: Gui Hua Lan


Information of The Employee


Name of Employee: Lei Lan  (refer to Party B)


Gender: Male


Date of Birth: August 29, 1974


Nationality: Chuang


Level of  Education:  College (Associate Degree)


Place of Birth:  Yulin, Guang xi province


Identification Number: 530102197408292419


Title or Qualification: Senior Economist


Technical Expertise: Pharmaceutical  Management

 
1

--------------------------------------------------------------------------------

 

 Personal CV:
09/1991 – 07/1993
Student at the Department of Economic Management, Yunan Nationality College,
major in Economic Management
07/1993- 12/1994
Employee of Yunan Light Industry Technology Institute
01/1995- 07/1996
Manager, Yunnan Branch Office, Guangxi Wandao Pharmaceutical Co.Ltd
08/1996- present
Vice President, Kunming Shenghuo Pharmaceutical (Group ) Co. Ltd.

 
1.  
Term of Employment
Item 1.
Fixed term. With fixed term: the duration of employment agreement starting from
_____(year)/____(Month)/ ____(Day)   to ___________(year)/_____Month/_______Day
Probation Period from _____(year)___ (Month)___Day  to
_______(year)___(month)___(day)
     
Open-ended term:  this Agreement starting from December  4,  2009.       
Probation Period from _____(year)___ (Month)___Day  to
_______(year)___(month)___(day)

  
2.  
 Job duties and working location
Item 2.
The position of Party B is arranged as business administration by Party A, and
the working location  is Kunming city. The job duties and working location can
be changed according to the needs of work and the consensus reached by and
between Party A and Party B.

 
3.  
Labor protection, working conditions and protection against occupational hazards
Item 3 
 Party A shall comply with the State’s laws and regulations, should establish
and improve its labor regulation systems, guarantee Party B has the labor rights
and fulfill his/her obligations. Party B shall protect and maintain the nation
and Party A’s legal benefits, cooperate and comply with Party A’s policies and
the rules construed in accordance with the State’s laws and regulations, and
shall obey Party A’s job arrangement within the responsibilities of this
position.



Item 4. 
Party A shall provide Party B with a working environment and essential
protection facilities that complies with national regulations with respect to
workplace health and safety. Party A shall arrange the employees , who engage
with occupational hazards, to have a regular health examination in accordance
with national regulations.  Party B shall fulfill his or her responsibility,
take care and maintain the company’s production tools and facilities, and shall
complete the assigned tasks or work quotas within the required time period,
quantity and quality.
   
Item 5.
Party A shall provide Party B with safety education and essential professional
skills training.


 
2

--------------------------------------------------------------------------------

 


Item 6.
Party B has obligations to maintain Party A’s business confidential information
and shall be responsible for Party A’s economic damages due to his/her failure
to maintain Party A’s confidentiality.

 
4.  
Working Hours and Holiday

Item 7.  
Party B shall work 8 hours per day.  Party B’s working hours can’t exceed eight
hours per day and the total working hours can’t exceed 40 hours per week based
on this fixed working hour system. Party A must ensure Party B has at least one
day off per week. Party A can extend Party B’s working hours upon the consent of
the Union and Party B. In general, the extension of working hour cannot exceed
one hour per day. it cannot be over 3 hours per day and 36 hours per month due
to the needs of very special situations under the protection of  Party B’s
health condition.
   
Item 8.
Party A shall comply with <<Labor Law of People's Republic of China>>, Chapter 4
and related regulations about public holiday and ensure Party B’s right to
public holiday.



5.   
Salary and Compensation

Item 9.  
Party A shall pay Party B’s the amount of salary in currency which cannot be
lower than the minimum standard wage level set by the provincial government upon
Party B’s completion of his works.  During the execution of the Agreement, Party
B’s wage paid by the employer are:  academic wage + title wage+ job wage +
seniority wage



Item 10.  
 Party A has to pay Party B’s basic living cost if the laid off is not caused by
the fault of Party B, and the amount of living cost cannot be lower than the
minimum standard level set by the local government.
   
Item 11
During the employment , Party A may adjust Party B’s compensation based on  the
contribution of Party B and the Company’s operating conditions.

 
6.   
Social Insurance and Benefits
Item 12.
During the employment, Party A shall purchase social insurances for Party B in
accordance with the labor laws and regulations. The insurance contributed from
Party B shall be withheld from Party B’s salary and paid by Party A on behalf of
Party B. Party A shall accept and coordinate with Party B’s right to check the
payment situation of the insurance.
Item 13.
During the employment, Party B has rights to enjoy the benefits and welfare
related to sickness, injuries, death, occupational diseases, retirement, and
pregnancy, etc in accordance with the national labor laws and regulations.

 
7.  
Termination and Extension of Employment Agreement
Item 14.
During the employment , Party A and Party B have rights to terminate or end the
employment agreement by complying with the relevant provisions under Chapter 4
of  << Labor Law of People's Republic of China>>.


 
3

--------------------------------------------------------------------------------

 


Item 15.  
Party A is subject to provide Party B with the economic compensation in
accordance with Section 46 of <<Labor Law of People's Republic of China>> upon
the completion of transfer of the works by Party B.



Item 16.  
Party A shall notify Party B its intention of termination or extension of the
employment agreement 30 days prior to expiration of the current agreement.
   
Item 17. 
Party A shall provide Party B with a Certification of termination or ending of
employment agreement, and assist Party B in transferring his/her personal file
and social insurance within 15 days.



8.   
Terms agreed by both parties
Item 18.
Party A and Party B have agreed the following terms: (select √)
Please refer to the attached sheet (-)



9.   
Miscellaneous

Item 19. 
 Any disputes arisen during the execution of the Employment Agreement between
Party A and Party B herein shall be settled through equal negotiation.
Otherwise, the mediation, arbitration or law suit can be applied.
   
Item 20.
During the execution of employment agreement, if the provisions in this
Agreement are not in compliance with the national labor laws and regulations,
the new update regulations shall be applied..
   
Item 21.
This Agreement has three copies. Party A and Party B each has one copy.  One
copy  is kept  in the employee’s file. The Agreement shall be effective upon
sign by both parties.



Employer: Kunming Shenghuo Pharmaceutical
(Group) Co. Ltd.
Seal
Employee (signature):   Lei Lan
 
Legal Representative: LAN, Guihua
 
Date:  10/26/2009
 


 
4

--------------------------------------------------------------------------------

 


Attachment for Item 18-  Terms agreed by both parties


1.  During the employment with Party A, Party B shall fully comply with Party A’
policies, procedures and rules.


2.  Upon the completion of probation period by Party B, Party B may apply to
become a formal employee. Party B can be formally hired as contract employee
upon passing the examination of Party A. Party B shall provide Party A with a
complete personal information related to hiring procedures:  For in state’s
residents, the hiring documentation shall be handed to party A within 10
days.  For out state’s residents,  the hiring documentation shall be handed to
Party A within 20 days. Otherwise, Party A shall terminate the employment
agreement with Party B and Party B shall be responsible for all damages caused
hereof.


3.  During the probation period, Party A has rights to terminate the employment
agreement after occurrence of any of the following events by Party B:
  (1) Party B cannot fully perform the job duties;
  (2) Party B has materially violated any of the company’s rules or policies;
  (3) Party B has committed an act of gross negligence or graft which causes
substantial damage over 1000 Yuan to the Company;
 (4)  Party B has affected the team harmony and undermined team work.


4. During the probation period, Part A and Party B may terminate the employment
relationship at will and must notify other party 3 days advance in writing.


5. After probation period and being a formal employee by Party B, the
termination of employment agreement shall be in compliance with the national
laws and regulations as well as Party A’s policies and rules.


6.  During the employment, party A shall provide Party B with its policies and
rules,  and job related skill training.  The separated training agreement shall
be signed by and between Party A and Party B if the technical training cost
provide by Party A  is over 1500 Yuan.  During the employment agreement, Party B
shall be responsible for all economic loss if Party B terminates the Agreement
without Party A’s consent, and Party B shall indemnify the training cost to
Party A.

 
5

--------------------------------------------------------------------------------

 

7. During the employment, Party A shall arrange registration of residence,
housing, and children admission of school for Party B. Party B shall provide
service to Party A in accordance with the employment agreement and terms
agreed.  Party B shall pay 3000 Yuan to cover Party A’s basic labor and service
cost for his/her premature termination employment agreement.


8. Party B shall not work for any other company for the same/similar services as
Party A during the term of the employment with party A. Party B shall not
disclose Party A’s Confidential information to any third party without
permission of Party A.  Otherwise, Party A has rights to terminate the
employment agreement with party B. Party A has right to take legal action
against Party B for the damages caused hereof.


9. Party B shall notify Party A in writing 30 days in advance for premature
termination of the employment agreement. Otherwise, Party B shall compensate
Party A for its economic loss of one month wage ( the average of wage calculated
by Party B’s previous three months’ wage).


10. others


Part A: Kunming Shenghuo Pharmaceutical (Group) Co. Ltd.
Seal
Signature of Party B: Lei Lan


Date:  10/26/2009

 
6

--------------------------------------------------------------------------------

 